DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 6/24/2022. As directed by the amendment: claims 39-42, 45, 49, 52-56, and 58 have been amended, claims 1-38, 44, 46-47, and 50-51 have been cancelled and no new claims have been added.  Thus, claims 39-43, 45, 48-49, 52-58 are presently pending in this application.

Claim Objections
Claim 49 is objected to because of the following informalities:  
Claim 49 recites “an eyelet of the retainer” (ll.12) which should read as –the eyelet of the retainer–. 
Claim 49 recites the limitation "the range" in lines 6-7 which is suggested to read as –a range–.
The remaining claim 52 (dependent claim) is also rejected based on dependency upon a rejected claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation is: “a mechanism for movement” in claim 48.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function is “an integral handle” (page 3, ll.7). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 49 recites the limitation “an eyelet of the retainer”. It is unclear as to which retainer: “needle retainer” or “retainer part”. 
Claim 49 recites the limitation “said release” which lacks antecedent basis.
Claim 58 recites “said parts” (ll.4) which lacks antecedent basis. Additionally, “said parts” is unclear what those parts are. Examiner, as best understood, interprets “said parts” to be “the retainer”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 39, 41-43, 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll et al. (WO 2014075949 A1) in view of Van (WO 2016022899 A1).

    PNG
    media_image1.png
    504
    519
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    771
    277
    media_image2.png
    Greyscale

Annotated Figures 6 and 17, respectively, of O’Driscoll

Regarding Claim 39, O’Driscoll teaches a tympanostomy tube applicator (Abstract) comprising:
a needle (including rod (not shown) and sharp tip 122, fig.16; page 9, ll.32-33) with a tip 122 (inverted pyramid-shaped tip, fig.16; page 11, ll.17) and a stem (needle rod elongated portion; annotated fig.6, see “rod (not shown) … terminates in an inverted pyramid-shaped tip 122”, page 9, ll.32-33, figs. 15-17), and
a retainer 201/204 (including at least a sleeve-shaped stem or shaft 201 and balloon 204, fig.15; page 9, ll.32-33) on the needle stem (needle rod elongated portion; annotated fig.6),
a tympanostomy tube ("tympanostomy tube", Abstract) comprising a proximal flange 203(a) (tube proximal flange, fig.15; page 10, ll.23), a bridge with a lumen (annotated fig.17), and a distal flange 203(c) (distal flange, fig.16, 18; page 11, ll.6-7), said tympanostomy tube (Abstract) being mounted on the needle 52 with the needle stem (needle 52 elongated portion; annotated fig.6) extending through the lumen (see annotated fig.6),
wherein the retainer 201/204 (shaft 201 and balloon 204, fig.15; page 9, ll.32-33) fits within and retains the tympanostomy tube distal flange 203(c) in a folded and constrained configuration 203(b) (tube shank, fig.15; page 11, ll.6-7)(NOTE: retainer including shaft 201 and "the balloon 204 which is under the tube 203" together hold the distal flange in in a folded and constrained configuration a shown in fig. 15 and page 9, ll.32-33) and holds it in a folded and constrained configuration 203(b)) having a direction with a primarily axial component (fig.15) such that movement of the needle tip 122 causes the distal flange to become unconstrained and to release from the retainer 201/204 to an unconstrained deployed position 203(c) (distal flange, figs.16-18; page 11, ll.6-7) having a direction with a primarily radial component (fig.16; page 11, ll.1-21). NOTE: page 11, lines 2-7 states that “tube insertion assembly 200 will penetrate the tympanic membrane through the cutting action of the myringotomy tip 122 until part of the collapsed tube 203 extends through the membrane. The proximal flange 203(a) of the tube 203 will help to prevent penetration too far into the middle ear. Then, actuation of the trigger 110, as shown in Fig. 16, will expand the balloon 204 which is under the tube 203. This balloon inflation, will convert the tube shank 203(b) into a distal flange 203(c)”, thus appears to teach that penetrating movement of needle tip 122 together with inflation of balloon 204 would causes the distal flange to become unconstrained and to release from the retainer 201/204 to an unconstrained deployed position 203(c) as shown in figs. 16-17), wherein the needle 122 is arranged to move axially to cause said release of the tube distal flange 203(c) (‘retraction the rod, which terminates in an inverted pyramid-shaped tip 122 and holds the balloon 204, will initially retract into the shaft 201. This will aid in ejection of the tube 203’, page 11, ll.17-19).
O’Driscoll fails to teach that said retainer retains said tympanostomy tube distal flange in said constrained folded position by adhesive. Van teaches a tympanostomy tube delivery device having an adhesive holding together components of a tympanostomy tube delivery device (¶ 62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll’s applicator such that said tympanostomy tube distal flange is retained in said constrained folded position by an adhesive as taught by Van, for the purpose of securing elements of the tympanostomy tube together for operation of the delivery system (Van ¶ 62).

Regarding Claim 41, O’Driscoll teaches that the applicator comprises a stop surface 202 (shoulder, fig.16; page 11, ll.19) to stop axial movement of the tube proximal flange 203(a) (tube proximal flange, fig.15; page 10, ll.23) (page 11, ll.18-19), such that the retainer 201/204 squeezes the tube 203 against the stop surface 202 to cause the distal flange 203(c) to release during axial movement of the needle 122 in a proximal direction (fig.17; page 11, ll.15-21). 

Regarding Claim 42, O’Driscoll teaches that the applicator comprises a stop surface 202 to stop axial movement of the tube proximal flange 203(a) (page 11, ll.18-19), such that the retainer 201/204 squeezes the tube 203 against the stop surface 202 to cause the distal flange 203(c) to release during axial movement of the needle in a proximal direction (fig.17; page 11, ll.15-21); and wherein the stop surface 202 is on a sleeve 201 (shaft, fig.17; page 11, ll.18) into which the needle 122 is inserted (fig.17).


Regarding Claim 43, O’Driscoll teaches that wherein the retainer 201/204 includes a discrete component on the needle 122 (portion of sleeve-shaped stem or shaft 201 in fig.16); and wherein the retainer discrete component has a through-hole through which the needle stem (needle rod elongated portion; annotated fig.6) extends (retainer 201/204 surrounds the needle stem implying it has a through-hole, fig.16), and the component is in contact with the needle tip 122 (fig.16).

Regarding Claim 53, O’Driscoll teaches a method of deploying a tympanostomy tube across a tympanic membrane (page 11, ll.1-21), in which:
the tube 203 comprises a proximal flange 203(a), a bridge (annotated fig.17), a distal flange 203(c), and a lumen (annotated fig.17),
the method is performed with an applicator comprising a needle (including rod (not shown) and sharp tip 122, fig.16; page 9, ll.32-33) with a stem (needle rod elongated portion; annotated fig.6) and a tip 122 (inverted pyramid-shaped tip, fig.16; page 11, ll.17),
and a retainer 201/204 (including at least a sleeve-shaped stem or shaft 201 and balloon 204, fig.15; page 9, ll.32-33) on the needle stem (needle rod elongated portion; annotated fig.6),
the tube 203 is mounted on the retainer 201/204 with the needle stem (needle rod elongated portion; annotated fig.6) through the tube lumen (annotated fig.17) (fig.16),
and the tube distal flange 203(c) is retained in a constrained folded position 203(b) to have a primarily axial component facing distally (fig.15);
the method comprising the steps of:
piercing the tympanic membrane ('patient's ear canal', page 11, ll.21) with the needle tip 122 and locating the needle (including rod (not shown) and sharp tip 122) so that the tube distal flange 203(c) is distal of the membrane ('patient's ear canal') (page 11, ll.1-21) and the tube bridge (annotated fig.17) passes through the membrane ('patient's ear canal'),
moving relative to the tube 203 (as the balloon 204 of the retainer is 'deflated') to cause separation of the tube distal flange 203(c) ('ejection of the tube', page 11, ll.1-21), 
freeing the distal flange 203(c) to spring out to an unconstrained deployed position (see fig.16) having a direction with a primarily radial component (permanent deformation of tube distal flange, fig.16; page 11, ll.1-21).
O’Driscoll fails to teach that the retainer retains the tube distal flange in the constrained folded position by adhesive. Van teaches a tympanostomy tube delivery device having an adhesive holding together components of a tympanostomy tube delivery device (¶ 62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll’s applicator to retain the tube distal flange in the constrained folded position by an adhesive as taught by Van, for the purpose of bonding elements of the tympanostomy tube together for operation of the delivery system (Van ¶ 62).
Regarding Claim 54, O’Driscoll teaches that the needle 122 is moved axially in a proximal direction (see figs. 16-17) to release the distal flange 203(c) (annotated fig.17).

Regarding Claim 55, O’Driscoll teaches the tube distal flange 203(c), the retainer 201/204 on the needle stem 122 (fig.16), but fails to teach the tube distal flange be adhered to a retainer on the needle stem; and wherein an adhesive bond is broken during needle withdrawal. Van teaches tube distal flange is adhered (via 'adhesive', ¶ 62) to a retainer on the needle stem; and wherein an adhesive bond ('adhesive', ¶ 62) is broken. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll to have the tube distal flange be adhered to a retainer on the needle stem; and wherein an adhesive bond be broken during needle withdrawal, as taught by Van, for the purpose of bonding elements of the tympanostomy tube together for operation of the delivery system (Van ¶ 62) and subsequent release of the tympanostomy tube as the delivery system is withdrawn (O’Driscoll page 7, ll.27-30).


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll in view of Van and Loushin (US 20090209972 A1).

Regarding Claim 57, O’Driscoll teaches that the tube distal flange 203(c), the needle (including rod (not shown) and sharp tip 122), and retainer 201/204, shearing upon retraction of the needle (including rod (not shown) and sharp tip 122) (NOTE: shearing action occurs as a result of retracting the needle whereby the distal flange is released. The needle shears against the inside of the tube). O’Driscoll fails to teach the tube distal flange includes parts which mechanically engage the retainer and the needle. Loushin teaches the distal flange 610 comprises at least one mechanical engagement part 606, and each mechanical engagement part comprises a tab 606 (distal member, fig.6A; ¶54). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of O’Driscoll such that the tube distal flange includes parts which mechanically engage the retainer and the needle as taught by Loushin, for the purpose of providing a suitable mechanical engagement so that folding the lateral flanges down will prevent them from protruding through the slot.

Claims 40, 48, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll in view of Van and Smith (WO 2013188338 A1).

Regarding Claim 40, O’Driscoll teaches the distal flange 203(c) comprises wings 203(d) (‘slits’, fig.16; page 10, ll.23-24) and the retainer 201/204 (including at least a sleeve-shaped stem or shaft 201 and balloon 204, fig.15; page 9, ll.32-33), but fails to teach the retainer comprises recesses for retaining said wings of said winged tube distal flange. Smith teaches a retainer comprising recesses (‘slots’, annotated fig.25A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll’s applicator such the said retainer would comprise recesses, as taught by Smith, for the purpose of mating or coupling with a section of another component within the device so that the two pieces comprise a single immovable unit (Smith ¶ 141), specifically for retaining wings of a winged tube distal flange (as already taught by O’Driscoll), for the purpose of ensuring correct orientation and sufficient bond of the retainer (Smith ¶ 129).

Regarding Claim 48, O’Driscoll teaches the applicator is a cartridge 3 (cartridge, fig.5; page 5, ll.15) for attachment to a handle 2 (handle, fig.4; page 6, ll.1) with a mechanism for movement of said needle (page 5, ll.14-21, page 6, ll.24-27; or wherein the applicator further comprises an integral handle 5 (housing for gripping, fig.4; page 5, ll.14-21) with a mechanism 10 (press-button/handle button, fig.4; page 5, ll.15) for movement of the needle (press the button for operation, fig.4,7; page 5, ll.14-21, page 6, ll.1-9).

Regarding Claim 58, as best understood, O’Driscoll teaches the applicator comprises a stop surface 202 (shoulder, fig.16; page 11, ll.19) to stop axial movement of the tube proximal flange 203(a) (tube proximal flange, fig.15; page 10, ll.23) (page 11, ll.18-19), such that the retainer 201/204 squeezes the tube 203 against the stop surface 202 to cause the distal flange 203(c) to release during axial movement of the needle 52 in a proximal direction (annotated fig.17; page 11, ll.15-21). However, O’Driscoll does not teach said parts include eyelets. Smith teaches that parts of the retainer 256  include eyelets (‘slots’, annotated fig.25A below).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll such that that said parts include eyelets, as taught by Smith, for the purpose to engage the separate pieces on the needle so that each part couples together and cannot be moved out of position (¶ 141), and for the purpose of providing a source of mechanical engagement so that folding the lateral flanges down will prevent them from protruding through the slot, and so that any tabs that are intended to protrude through the slot are positioned correctly such that they remain protruding (Smith ¶ 157).
Claims 45 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll/Van and further in view of Smith, and Loushin.

    PNG
    media_image3.png
    550
    716
    media_image3.png
    Greyscale

Annotated fig.25A of Smith

Regarding Claim 45, O’Driscoll/Van teaches all claimed features as discussed in claim 39 including the retainer 201/204 is arranged to retain the distal flange 203(c) (distal flange, fig.16, 18; page 11, ll.6-7) in the pre-deployment folded constrained configuration 203(b) (tube shank, fig.15; page 11, ll.6-7), but fails to teach that the retainer retains the distal flange 203(c) in the folded constrained configuration by mechanical engagement; wherein said retainer comprises fingers engaging eyelets; and wherein said retainer comprises dovetail or slot features for engagement with the tube distal flange. Smith teaches an equivalent retainer comprising fingers (protruding portions of 256 in annotated fig.25A) and slot features (slots, annotated fig.25A), the pre-deployment folded constrained configuration ('loaded configuration', ¶ 6, 70, 79, 82), and mechanical engagement (‘mechanical’ communication, ¶ 62, 64, 130). Moreover, Loushin teaches an insertion system that includes the distal flange 610 (distal end, fig.6A; ¶54) comprising eyelets 606 (distal members, fig.6A; ¶54). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of O’Driscoll to substitute with the retainer that can be arranged to retain the distal flange in the pre-deployment folded configuration by at least mechanical engagement; and wherein the retainer comprises fingers and slot features, as taught by Smith, for engagement with engaging eyelets on a tube distal flange, as taught by Loushin, for the purpose of providing an enhanced inserting mechanism that does not allow manipulation of the wings of the distal flange during the pre-deployed stage, thereby not manipulating the wings (as taught by O’Driscoll) to extend through the slot made by the needle (Smith ¶ 74).

Regarding Claim 56, O’Driscoll fails to teach the tube distal flange is retained by mechanical engagement. Loushin teaches the tube distal flange 610 and Smith teaches mechanical engagement (‘mechanical’ communication, ¶ 62, 64, 130).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll’s method of deploying a tympanostomy tube such that the tube distal flange, as taught by Loushin, is retained by mechanical engagement as taught by Smith, for the purpose of providing an enhanced inserting mechanism that does not allow manipulation of the wings of the distal flange during the pre-deployed stage, thereby not manipulating the wings to extend through the slot made by the needle (Smith ¶ 74).
Claims 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over O’Driscoll and further in view of Smith, and Loushin.
Regarding Claim 49, O’Driscoll teaches a tympanostomy tube 203 comprising a proximal flange 203(a), a bridge (annotated fig.17), a distal flange 203(c) (fig.16-18), and a lumen (annotated fig.17), 
wherein the distal flange is configured to be retained at a folded constrained orientation 203(b) with a direction having a primarily axial component (fig.15) and to release to a deployed position 203(c) having a direction with a primarily radial component upon movement of a retainer 204 (balloon, fig.15; page 11, ll.6) located radially within the distal flange 203(c) (fig.16-17); 
wherein the distal flange 203(c) comprises a plurality of wings 203(d) (‘slits’, fig.16; page 10, ll.23-24);
wherein the distal flange 203(c) has an angle to axial in the folded position in the range of -20° to +20°;
and wherein the distal flange 203(c) has an angle to axial in the unconstrained deployed position 203(c) in the range of 40 degrees to 140 degrees ('radial expansion' of tube implies a 90-degree angle from the axial direction, annotated fig.17; page 11, ll.11),
wherein the bridge (annotated fig.17) is of a material which is resilient ("the shank 203(b) is of a material which deforms easily", page 11, ll.7-8) to allow a needle tip 122 (inverted pyramid-shaped tip, fig.16; page 11, ll.17) of larger diameter than the lumen (annotated fig.17) to pass through. 
O’Driscoll teaches a retainer 201 (fig. 16), but fails to teach the distal flange comprises at least one mechanical engagement part arranged to engage mechanically a needle retainer, and each mechanical engagement part comprises a tab for engagement within a slot of the retainer. Loushin teaches the distal flange 610 comprises at least one mechanical engagement part 606, and each mechanical engagement part comprises a tab 606 (distal member, fig.6A; ¶54). Smith teaches an equivalent retainer 256 (fig.25A-25B; ¶ 129) comprising slots (slots, annotated fig.25A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll’s applicator such that the distal flange comprises at least one mechanical engagement part, as taught by Loushin, arranged to engage mechanically a needle retainer, as taught by Smith, and each mechanical engagement part comprises a tab for engagement within a slot of the retainer, for the purpose of providing a suitable mechanical engagement so that folding the lateral flanges down will prevent them from protruding through the slot, and so that any tabs that are intended to protrude through the slot are positioned correctly such that they remain protruding (Smith ¶ 157).

Regarding Claim 52, O’Driscoll teaches a retainer 201 (fig. 16), but fails to teach that the distal flange includes an insert of a material which is different from surrounding material, said insert being configured for attachment to a retainer by welding. Loushin teaches the distal flange 610 includes an insert of a material which is different from surrounding material ("it is possible for main portion to be formed of a different material than the elastic deformation materials of distal and proximal members", ¶ 54), said insert being configured for attachment (‘allows for the protrusion of a tab or visualization tab’, ¶ 98). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Driscoll to have the distal flange include an insert of a material which is different from surrounding material, said insert being configured for attachment to a retainer, as taught by Loushin, for the purpose of providing suitable attaching means thereby allowing for the wings of the distal flange to be folded back in the loaded position (¶ 99).  
With respect to the claimed phrase “attachment to a retainer by welding”, it is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though O’Driscoll is silent as to the process used to configure an insert for attachment to a retainer it appears that the O’Driscoll's product would be the same or similar as that claimed, especially since both applicant' s product and the prior art product is made of welding material.  



Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claims 39, 53, and 49 have been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 8-10 of the Applicant’s remarks, the Applicant amended claims 39, 53, and 49, and argued that claims 40-43, 45, 48, 52, and 54-58 depend from claims 39, 53, and 49 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that the amended claims 39, 53, and 49 can be overcome in light of the previously mentioned prior art, O’Driscoll et al. (WO 2014075949 A1), Smith (WO 2013188338 A1), Loushin (US 20090209972 A1), and Van (WO 2016022899 A1), as discussed above. Additionally, since claims 40-43, 45, 48, 52, and 54-58 depend from claims 39, 53, and 49, they are similarly rejected as claims 39, 53, and 49.


On page 8 of the Applicant’s remarks, the Applicant argues that for claim 39,
There is no distal flange in O'Driscoll that is retained by a retainer. In O'Driscoll the tube has a pre-deployment shape without a distal flange.
Fig. 15 shows the balloon 204 underlying the pre-deployed tube without a distal flange. It is not retaining a tube distal flange, and in fact there is no tube distal flange. It is merely underneath the tube.
There is no distal flange to begin with, and the tip of the needle deforms the distal end to form it into a distal flange.
In O'Driscoll the tube does not have a distal flange pre-deployment and the device applies force from within to convert the tube by deforming it to have a distal flange.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 39 under 35 U.S.C 103 as discussed above that:
There is a distal flange 203(c) in O’Driscoll that is retained by the retainer 201/204. 
See (a), above.
There is a distal flange 203(c) taught by O’Driscoll.
In O'Driscoll the tube does have a distal flange pre-deployment (see fig. 15), and the claims at present do not recite “force from within to convert the tube by deforming it”.

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 53,
O'Driscoll does not describe retaining a distal flange in a folded position, nor does it describe freeing the distal flange to spring out, rather it causes permanent deformation of the distal flange.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 53 under 35 U.S.C 103 as discussed above that:
O’Driscoll is retained by the retainer 201/204 in a folded position (see fig. 15 of O’Driscoll). Additionally, O’Driscoll describes freeing the distal flange 203(c) to spring out to an unconstrained deployed position (see fig.16) having a direction with a primarily radial component (permanent deformation of tube distal flange, fig.16; page 11, ll.1-21), which still constitutes an action of “springing out” of the distal flange whether or not there is permanent deformation. 
On pages 9-10 of the Applicant’s remarks, the Applicant argues that for claim 49,
Smith (WO2013/188338) describes in its Fig. 25A a nose piece with a complex configuration, but there is no disclosure of a retainer retaining a tympanostomy tube distal flange in a constrained position with a primarily axial direction.
Louishin (US2009/0209972) describes an arrangement in which a tube distal end (Figs. 9A, ends 910 and 912) is pressed axially to force it into a flange (Fig. 9B, 924, 926). Again, there is no suggestion of the tube having a distal flange which is retained and released.
There is however no description of how the deployment is achieved, and there is certainly no hint towards the features of claims 39 and 53, especially not a retainer on a needle and which fits within and retains the distal tube in the constrained position by adhesive, mechanical engagement, welding, and/or magnetism.

However, the Examiner respectfully disagrees. It is noted in the rejection of claim 49 under 35 U.S.C 103 as discussed above that:
Smith is not relied upon to teach a tympanostomy tube distal flange in a constrained position with a primarily axial direction.
Louishin is not relied upon to teach the tube having a distal flange which is retained and released. 
Claim 49 does not specify how the deployment is achieved and simply states that the device “releases to a deployed position”; Additionally, the retainer 201/204, the needle 52 (sharp tip, fig.6; page 6, ll.21) and distal tube 203(c) are taught by O’Driscoll, which is held in the constrained position of fig.15 of O’Driscoll by adhesive ('adhesive', ¶ 62) as taught by Van. 
Applicant’s arguments with respect to claims 39, 53, and 49 have been considered but are moot in view of the new ground of rejection as fully discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                   /QUANG D THANH/Primary Examiner, Art Unit 3785